Appeal by defendant from: (1) a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, rendered January 27, 1960, convicting him, after a non jury trial, of violating sections 974 and 975 of the Penal Law (policy), and sentencing him to pay a fine of $50 or to serve 10 days in the City Prison; and (2) from each and every intermediate order. The fine was paid. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.